--------------------------------------------------------------------------------

Exhibit 10.36
 
LA 08-08
 
EXCLUSIVE LICENSE AGREEMENT
 
between
 
Cell Targeting, Inc.
 
and
 
Burnham Institute for Medical Research
 
          This Exclusive License Agreement (“Agreement”), is entered into as of
the 20th day of November, 2007 (hereinafter called “Effective Date”), by and
between the Burnham Institute for Medical Research (the “Institute”), a
California 501(c)(3) corporation, having its principal place of business at
10901 North Torrey Pines Road, La Jolla, CA 92037, and Cell Targeting, Inc.
(“Licensee”), a Delaware corporation, having its principal place of business at
11000 Cedar Avenue, Suite 100, Cleveland, OH, 44106.
 
RECITALS
 
          WHEREAS, the Institute, is the owner of the Licensed Patents (as
defined below) and Licensed Know-How (as defined below);
 
          WHEREAS, Licensee desires to obtain a royalty bearing exclusive
license under the Licensed Patents and the Licensed Know-How to incorporate
homing peptides into cell coatings capable of directing cells to specific organs
or tissues, and to test, manufacture and sell these products on an exclusive or
non-exclusive basis to researchers or companies working in the field of cell
therapy, and to assist such researchers or companies to gain regulatory approval
for products incorporating such cell coatings; and
 
          WHEREAS, the Institute is willing to grant a royalty bearing,
exclusive license to the Licensed Patents and the Licensed Know-How to Licensee
on the terms and subject to the conditions set forth herein.
 
          NOW, THEREFORE, for and in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties (as defined below) hereto hereby expressly agree as
set forth below.
 
AGREEMENT
 
1.        DEFINITIONS
 
           “Affiliates” means with respect to Licensee, any corporation,
partnership, trust or other entity that directly, or indirectly through one or
more intermediaries, is controlled by or is under common control with Licensee.
For such purposes, “control”, “controlled by” and “under common control with”
shall mean the possession of the power to direct or cause the direction of the
management and/or policies of an entity in general and/or in regard to specific
matters relevant to this Agreement, whether through the ownership of voting
stock or partnership interest, by contract or otherwise, and regardless of the
particular percentage of equity ownership.
 
 
 

--------------------------------------------------------------------------------

 
 
          1.1        “Commercially Reasonable Efforts” means efforts and
resources consistent with prevailing cell therapy industry standards for
companies of a similar size as Licensee for a product or compound owned by it or
to which it has rights, which is of similar market potential at a similar stage
in its development or product life, taking into account issues of safety or
efficacy, product profile, the competitiveness of the marketplace, the
proprietary position of the compound or product, the regulatory structure
involved, the profitability of the applicable products, and other relevant
factors.
 
          1.2        “Confidential Information” means, without limitation, any
confidential information of a Party relating to any use, process, method,
compound, research project, work in process, future development, scientific,
engineering, manufacturing, marketing, business plan, financial or personnel
matter relating to the disclosing Party, its present or future products, sales,
suppliers, customers, employees, investors or business, whether in oral,
written, graphic, electronic, or any other form, which is marked confidential or
designated by the disclosing party as being confidential prior to disclosure or
which is marked confidential and provided to the other Party within thirty (30)
days of such disclosure.
 
          1.3        “FDA” means the United States Food and Drug Administration
and any equivalent agency thereto.
 
          1.4        “Field” means the use of homing peptides in Licensed
Products for (1) research use only reagents in preclinical investigations of
cell therapy treatments and (2) to enhance cell therapy products for the
treatment and/or prevention of disease or injury, in both cases only to the
extent that such reagents or therapeutic products incorporate proprietary
technology belonging to Licensee or licensed from a third party by Licensee.
 
          1.5        “First Commercial Sale” means with respect to any Licensed
Product and any country of the world, the first sale of such Licensed Product
under this Agreement, for use in the Field, to a third party in such country,
after such Licensed Product has been granted regulatory approval for use in the
Field by the competent regulatory authorities in such country. Licensed Products
used in testing, clinical trials, pre-clinical investigations, for compassionate
use, or as marketing samples to develop or promote Licensed Products shall be
excluded from commercial sales.
 
          1.6        “Licensed Know-How” means all tangible or intangible data
pertaining to the Licensed Patents, that to the best of Institute’s knowledge
are owned or under the control of Institute, and which are not described in the
Licensed Patents, but which are necessary or useful for the commercial
exploitation of the Licensed Patents, and which are not generally publicly
known, and which were prior to the Effective Date, fixed in a tangible medium of
expression by Institute.
 
          1.7        “Licensed Patents” means the United States patent
application(s) listed on Appendix A, the inventions described and claimed
therein, and all patents anywhere in the world that issue from these, or any
predecessor application, including without limitation, any provisional
application, and any application anywhere in the world that claims or is
entitled to claim, priority to such applications, or claims such inventions,
including but not limited to any divisional, continuations,
continuations-in-part, extensions (including supplemental protection
certificates), substitutions, registrations, use cases, utility models,
confirmations, re-examinations, renewals and any patents issuing on any of the
foregoing, as well as extensions and reissues thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
          1.8        “Licensed Product(s)” shall mean any product that the
manufacture, use or sale of which would infringe any Valid Claim of the Licensed
Patents.
 
          1.9        “Licensed Technology” means the Licensed Patents and
Licensed Know-How.
 
          1.10      “Net Commercial Sales” means the gross amount invoiced and
received by Licensee or any Affiliate or Sublicensee as a result of commercial
sales of the Licensed Product(s) to any person, entity or party that is not an
Affiliate or Sublicensee or Affiliate of Sublicensee, after deduction of all the
following to the extent applicable to such sales:
 
      (i)       all customary trade, case and quantity credits, discounts,
refunds or rebates reflected in written documentation, including without
limitation rebates accrued, incurred or paid to Federal Medicare and State
Medicaid and any other price reductions required by a United States or foreign
governmental agency;
 
     (ii)       actual allowances or credits for returns, including without
limitation amounts received for sales which become the subject of a subsequent
temporary or partial recall by a regulatory agency for safety or efficacy
reasons outside the control of Licensee, and retroactive price reductions
(including Medicaid, managed care and similar types of rebates) to the extent
that each is included in Licensee’s, an Affiliate’s and/or a Sublicensee’s
billings, provided, however, that amounts set aside for temporary recalls are
added back to Net Commercial Sales should the temporary recall be cancelled;
 
    (iii)       cost of freight, postage, and freight insurance, (if paid by
seller) to the extent that each is included in Licensee’s, an Affiliate’s and/or
a Sublicensee’s billings;
 
    (iv)       sales taxes, value added taxes, excise taxes, and customs duties
directly imposed and with reference to particular sales;
 
    (v)        reasonable and customary sales commissions to non-employees of
Licensee reflected in written documentation; and
 
    (vi)       cost of export and/or import licenses and any taxes, fees or
other charges associated with the exportation or importation of Licensed
Products.
 
A sale or transfer to an Affiliate or a Sublicensee for re-sale by such
Affiliate or Sublicensee shall not be considered a sale of Licensed Products for
the purpose of this provision but the resale by such Affiliate or Sublicensee
shall be a sale for such purposes. Any amounts received by Licensee, its
Affiliates and/or Sublicensees in exchange for Licensed Products transferred or
provided to any person or entity solely for use in pre-clinical investigations,
testing, clinical trials, compassionate use, and/or as marketing samples to
develop or promote the Licensed Products (but not for use as a reagent in
research unrelated to development or FDA approval of Licensed Products), and
income or other amounts received from Sublicensees for research and/or
development or obtaining FDA approval of Licensed Products, including grants,
gifts, awards, subsides and the like, shall not be included in the definition of
Net Commercial Sales.
 
 
3

--------------------------------------------------------------------------------

 
 
          1.11        “Net Sublicensing Revenue” means consideration of any kind
and in any form received by Licensee from a Sublicensee pursuant to and in
consideration of sublicenses granted pursuant to this Agreement from Net
Commercial Sales of Licensed Products by such Sublicensees. Net Sublicensing
Revenue shall not include any income to Licensee for research and development or
obtaining FDA approval or other financial encumbrances not derived directly from
Net Commercial Sales of Licensed Products.
 
          1.12        “Parties” means Licensee and the Institute, each of which,
individually, is a “Party”.
 
          1.13        “Sublicensee” shall mean, with respect to any Licensed
Product, a non-Affiliate third party that licenses the rights to practice such
Licensed Technology from Licensee or its Affiliates.
 
          1.14        “Territory” means all countries of the world.
 
          1.15        “Valid Claim” means a claim of (i) a pending patent
application included within the Licensed Patents, which claim is pending in good
faith; or (ii) an issued patent included within the Licensed Patents, which
claim has not lapsed, been canceled or become abandoned and has not been
declared invalid or unenforceable by an unreversed and unappealable decision or
judgment of a court or other appropriate body of competent jurisdiction, and
which has not been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, provided that, with respect to claims of a pending
patent application, if any such pending claim has not issued as a claim of an
issued patent within four (4) years after the filing date from which such patent
application takes priority, such pending claim shall not be a Valid Claim for
purposes of this Agreement, unless and until, subsequent to such four (4) year
period, such pending claim is issued as a claim of an issued and unexpired
patent.
 
2.       GRANT OF LICENSE
 
          2.1         License Grant. Subject to the terms and conditions of this
Agreement, the Institute hereby grants to Licensee and its Affiliates an
exclusive, royalty-bearing license to practice Licensed Technology in the
Territory and in the Field. The rights to practice Licensed Technology include
the rights to make, have made, use, offer to sell, sell, import, export, or
supply the Licensed Technology and to engage in any activity or conduct
reasonably related to efforts to obtain any approval from the FDA.
 
          2.2         Sublicensing. Notwithstanding the foregoing, Licensee
and/or its Affiliates shall have the right to license the rights to any Licensed
Product to any third party.
 
                      2.2.1     For so long as Licensee is in full compliance
with all of its obligations under this Agreement, Licensee may grant sublicenses
under the Licensed Patents. Prior to the granting of any sublicense, Licensee
will provide Institute with written notification of the name of the intended
sublicensee, a brief description of the company, as well as a detailed term
sheet containing the financial terms, the territory and all the relevant legal
terms of the sublicense to the Institute. Licensee agrees to forward to
Institute a copy of each fully executed sublicense postmarked within sixty (60)
days of execution of such agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
                     2.2.2     Sublicensee may also grant sublicenses under the
Licensed Patents. Prior to the granting of any sublicense, Sublicensee will
provide Institute with written notification of the name of the intended
sublicensee, a brief description of the company, and a copy of the proposed
sublicense to the Institute.
 
                      2.2.3     Licensee will be responsible for its
Sublicensees’ compliance with the terms of this Agreement, and Licensee will not
grant any rights which are inconsistent with the rights granted to and
obligations imposed on Licensee hereunder. Any act or omission of a Sublicensee,
which would be a breach of this Agreement if undertaken or omitted by the
Licensee, will be deemed to be a breach by Licensee of this Agreement. In the
event of a breach by a Sublicensee of this Agreement, Licensee shall have ninety
(90) days to remedy such breach before it is considered a breach of this
Agreement by Licensee. Each sublicense granted by Licensee shall include an
audit right by Institute of the same scope as provided in Section 5. No
sublicense agreement will contain any provision that would cause Institute or
Licensee to extend the term of this Agreement.
 
                     2.2.4     Termination of the license granted to Licensee
under any of the provisions of Section 11 of this Agreement will terminate all
sublicenses that may have been granted by Licensee, unless any sublicensee
elects to continue its sublicense by advising Institute in writing, within
thirty (30) days of the sublicensee’s receipt of written notice of such
termination, of its election, and of its agreement to assume with respect to
Institute all of the obligations (including obligations for payment) of Licensee
contained in this Agreement. Any sublicense granted by Licensee will contain
provisions corresponding to those of this paragraph respecting termination and
the conditions of continuance of sublicenses.
 
          2.3        Reserved Rights. The Institute and permitted third party
academic institutions may use inventions described or claimed in the Licensed
Patents by the Institute, academic institutions or other third parties for
non-commercial, non-clinical research. Such non-commercial research use of the
Licensed Patents by permitted third party academic institutions shall be subject
to the terms of the Material Transfer Agreement attached here as Appendix B.
Institute shall inform Licensee of any executed Material Transfer Agreement in
the Field.
 
The license grant set forth in Section 2.1 will be further subject to any
license of inventions described or claimed in the Licensed Patents that the
Institute is required by law or regulation to grant to the United States of
America or to a foreign country or agency thereof, pursuant to an existing or
future treaty between the United States of America and any foreign country.
 
         2.4        U.S. Manufacture. Licensee agrees that Licensed Products
sold in the United States shall be manufactured substantially in the United
States to the extent required by 35 U.S.C.§ 204 unless Licensee shall obtain, at
its sole expense and effort, written permission from the United States
Government to manufacture Licensed Products outside the United States.
 
         2.5        No Other Rights. The license granted hereunder shall not be
construed to confer any rights, other than those affirmatively granted as set
forth in Section 2.1, to Licensee by implication, estoppel or otherwise as to
any technology not specifically set forth in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
3.         DEVELOPMENT EFFORTS
 
           3.1        Commercially Reasonable Efforts. Licensee shall use its
Commercially Reasonable Efforts to develop and commercialize Licensed Products
on a schedule that is consistent with sound and reasonable business practices
and judgment. The efforts of Affiliates shall be deemed efforts of Licensee for
the purpose of determining Licensee’s compliance with this Section 3.1. Such
efforts include, but are not limited to:
 
        (i)       the development, manufacture and sale of Licensed Products;
 
       (ii)       market a Licensed Product in the United States (or foreign
territory) within twelve (12) months after FDA (or foreign equivalent) approval
has been obtained (the “Milestone Event”);
 
       (iii)       reasonably fill the market demand for Licensed Products
following commencement of marketing at any time during the term of this
Agreement; and
 
      (iv)       obtain all necessary governmental approvals for the
manufacture, use and sale of Licensed Products.
 
           3.2        Failure to Achieve Milestones. Licensee may request
Institute approval to modify the Milestone Event described in Section 3.1(ii)
above, which approval shall not be unreasonably withheld. If Licensee is unable
to meet the Milestone Event set forth in Section 3.2(ii) above, Licensee shall
be entitled to a twelve (12) month extension of the delayed Milestone Event upon
payment to Institute of twenty thousand dollars ($20,000). If Licensee does not
make such payment or, if after the extension, Licensee fails to achieve the
Milestone Event, Institute shall have the option, in its sole discretion, to
modify the Milestone Event or to terminate this Agreement.
 
            3.3       Reporting.
 
                      3.4.1     Within sixty (60) days of the Effective Date,
Licensee shall provide to Institute a written research and development plan
under which Licensee intends to research and develop the subject matter of the
License granted hereunder. It is understood and agreed that such plan is
amendable by Licensee in view of the results of its research and development
activities. Such plan and all amendments thereto shall be Licensee’s
Confidential Information, and Institute agrees to hold same in confidence in
accordance with Article 16 below.
 
                      3.4.2     No later than sixty (60) days after June 30 of
each calendar year, Licensee shall provide to Institute a written annual
progress report describing progress on research and development, regulatory
approvals, manufacturing, marketing and sales during the preceding twelve (12)
month period and plans for the forthcoming year (“Progress Reports”). Licensee
shall also provide any reasonable additional data Institute requires to evaluate
Licensee’s performance. All such Progress Reports and additional data shall be
Licensee’s Confidential Information and held by Institute in confidence in
accordance with Article 16.
 
 
6

--------------------------------------------------------------------------------

 
 
                      3.4.3     If Licensee at any time defaults in providing
the written research and development plan or Progress Report when due hereunder
and fails to provide the written research and development plan or Progress
Report within sixty (60) days after Licensee’s receipt of written request there
for from Institute, Institute may, at its option, terminate this Agreement and
all licenses granted herein upon written notice.
 
4.         PAYMENTS AND REPORTS
 
            4.1        License Fee. As partial consideration for the rights
conveyed by the Institute under this Agreement, Licensee shall, within thirty
(30) days after the Effective Date of this Agreement, pay to the Institute a
one-time, non-creditable, non-refundable license fee in the amount of Ten
Thousand Dollars ($10,000), and Twenty Thousand Dollars ($20,000) within Thirty
(30) days from completion of cumulative equity financing equal to or exceeding
two million dollars ($2,000,000). Licensee shall, within thirty (30) days after
the Effective Date of this Agreement issue to Institute a number of shares of
Licensee’s Common Stock to constitute Three Percent (3%) of Licensee’s
fully-diluted stock.
 
            4.2        Royalties. In addition to the consideration described in
Section 4.1, Licensee shall pay the Institute a royalty based on Net Commercial
Sales of Licensed Products on a Licensed Product-by-Licensed Product,
country-by-country basis during the term of this Agreement of:

       
4%
for such Net Commercial Sales of pharmaceutical intermediate products, such as
cell coating formulations (described by Licensee as “cell paints”) for which
Licensee has generated a drug master file including such Net Commercial Sales of
Licensed Products by all Sublicensees who have been granted sublicensing rights
under this License Agreement;
       
10%
for such Net Commercial Sales of research use only Licensed Products developed
by Licensee and sold by a third party; and
       
20%
of all Net Sublicensing Revenue.

 
If a royalty, upfront payment, milestone payment, or sublicense payment must be
paid to a third party by Licensee or its Affiliates or Sublicensee based upon
patents or other intellectual property rights in connection with an Licensed
Product, then the royalty payable to Institute pursuant to this Section 4.2
shall be reduced by fifty percent (50%) of the applicable third party royalty;
provided that, in no instance shall the royalty payable to Institute by Licensee
or its Affiliates ever be reduced to less than Fifty Percent (50%) of that due
in the absence of the third party obligation.
 
            4.3        Combination Products. If Licensee or its Affiliates or
Sublicensee sell any Licensed Product that includes components other than those
covered by the Licensed Patents that contribute significant and material value
to said Licensed Product (“Combination Licensed Product”), then in lieu of the
royalty rate specified in Section 4.2, inclusive of any reductions for third
party royalties, the applicable royalty rate on the Net Commercial Sales of such
Combination Licensed Product shall be calculated as the product obtained by
multiplying the royalty rate specified in Section 4.2 by the fraction A/(A+B),
in which A is the value of the technology licensed under this Agreement and B is
the value of the other components; provided, however, that in no event shall the
royalty rate payable to Institute for Net Commercial Sales of Combination
Licensed Products ever be reduced to less than Two-and-One-Half Percent (2.5%)
of Net Commercial Sales of the Combination Licensed Product. For purposes of
this Section 4.3 the “value” of each component contributing value to the
Licensed Product shall mean that component’s contribution to the combined value
of the Combination Licensed Product. Furthermore, carriers, diluents, solvents
and other such constituents of a potential Licensed Product shall be deemed not
to contribute significant and material value to said Licensed Product.
 
 
7

--------------------------------------------------------------------------------

 
 
          4.4        License Maintenance Fee. Licensee agrees to pay to
Institute an annual License Maintenance Fee of Ten Thousand Dollars ($10,000)
beginning on the first anniversary of the Effective Date and continuing annually
for each subsequent year. The License Maintenance Fee shall be payable within
thirty (30) days of such anniversary. The License Maintenance Fee is
non-refundable and is not an advance or credit against royalties or any other
payments. Following the First Commercial Sale of a royalty-bearing Licensed
Product made by Licensee, its Affiliates or a Sublicensee, the License
Maintenance Fee shall be creditable on an annual basis against earned royalties
actually paid by Licensee.
 
          4.5        Payments. Payment of the royalties specified in Section 4.2
and Section 4.3 shall be made by Licensee to the Institute within thirty (30)
days after March 31, June 30, September 30 and December 31 of each year during
the term of this Agreement covering the quantity of Licensed Products sold by
Licensee and/or its Affiliates or Sublicensee, as appropriate, during the
preceding calendar quarter. After termination or expiration of this Agreement, a
final payment shall be made by Licensee covering the whole or partial calendar
quarter. Commencing with the First Commercial Sale, each quarterly payment shall
be accompanied by a written statement of Net Commercial Sales of Licensed
Products by Licensee and/or its Affiliates or Sublicensee, as appropriate,
during such calendar quarter. Such written statements shall be duly signed by
the Comptroller, Treasurer or Chief Financial Officer of Licensee on behalf of
Licensee and shall show the Net Commercial Sales of Licensed Products by
Licensee and/or its Affiliates or Sublicensee, as appropriate, during such
calendar quarter and the amount of royalties payable under this Agreement based
thereon.
 
          4.6        Failure to Make Payments. In the event Licensee fails to
make any payment due and payable to the Institute hereunder, the Institute may,
at its sole option, terminate this Agreement, in accordance with the procedures
and cure provisions of Section 11.2.
 
          4.7        Form of Payment. All payments due hereunder are expressed
in and shall be paid by wire transfer or check payable in United States Dollars,
without deduction of exchange, collection or other charges, to the Institute, or
to the account of the Institute at such other bank as the Institute may from
time to time designate by written notice to Licensee.
 
          4.8        Interest. In the event that any payment due hereunder is
not made when due, the payment shall accrue interest beginning on the tenth day
following the due date thereof, calculated at the annual rate of the sum of (i)
two percent (2%) plus (ii) the prime interest rate quoted by The Wall Street
Journal on the date said payment is due, the interest being compounded on the
last day of each calendar quarter; provided, however, that in no event shall
said annual interest rate exceed the maximum legal interest rate for
corporations. Each such royalty payment when made shall be accompanied by all
interest so accrued. Said interest and the payment and acceptance thereof shall
not negate or waive the right of the Institute to seek any other remedy, legal
or equitable, to which it may be entitled because of the delinquency of any
payment.
 
 
8

--------------------------------------------------------------------------------

 
 
           4.9         Exchange Rate. With respect to each quarter, for
countries other than the United States, whenever conversion of payments from any
foreign currency is required, and such conversion shall be made at the rate of
exchange reported in The Wall Street Journal on the last business day of the
applicable calendar quarter.
 
           4.10       Taxes.
 
                      4.10.1 The payments required to be paid by Licensee to
Institute pursuant to this agreement may be paid with deduction for taxes
withheld under United States domestic law. The Licensee will reasonably assist
Institute to obtain full benefit of any applicable tax treaty to reduce the
amount of such withheld taxes.
 
                      4.10.2 In the event that the Licensee sublicenses the
Licensed Technology to a third party that qualifies as a Untied States taxpayer,
then all royalties payable to Institute on Net Commercial Sales of Licensed
Product shall be paid directly to Institute by Sublicensee, to avoid payment of
withholding taxes imposed by Licensee’s country.
 
                      4.10.3 In the event that the Licensee sublicenses the
Licensed Technology to a third party that does not qualify as a Untied States
taxpayer, then Licensee will ensure that the terms of the sublicense agreement
are such that the royalties payable to Institute on Net Commercial Sales of
Licensed Product will not be reduced by the amount of any withholding tax
imposed by Sublicensee on Licensee’s royalty payment.
 
5.        RECORDS AND INSPECTION
 
          Licensee shall maintain or cause to be maintained a true and correct
set of records pertaining to the Net Commercial Sales of Licensed Products by
Licensee and/or its Affiliates or Sublicensee under this Agreement. Such records
shall be kept at Licensee’s principal place of business or the appropriate
principal place of business of the appropriate Affiliate or Sublicensee to which
this Agreement relates. During the term of this Agreement and for a period of
three (3) years thereafter, Licensee agrees to permit an independent certified
public accountant or other independent agent selected and paid by the Institute,
and reasonably acceptable to Licensee, to have access during ordinary business
hours to such records as are maintained by Licensee, or its Affiliates or
Sublicensee, as may be necessary, in the opinion of such party, to determine the
correctness of any report and/or payment made under this Agreement. Such party
shall not report to Institute any information other than as to the correctness
of any such report or payment. Such audits may be exercised no more than once in
any twelve (12) month period upon at least thirty (30) days prior written notice
to Licensee. Any and all information learned or acquired by Institute’s agent or
accountant pursuant to any such inspection shall be treated the same as
Confidential Information of Licensee, in accordance with the provisions of
Section 16 below. Before undertaking any such inspection, Institute’s agent or
accountant shall agree in writing to be bound by the terms of this Section 5 and
Section 16. The Institute shall bear the full cost of such audit unless the
audit reveals an underpayment of royalty by more than five percent (5%). The
cost of the audit shall be paid by Licensee if the discrepancy is an
underpayment of royalty by more than five percent (5%); if the discrepancy is an
overpayment, Institute shall refund to Licensee the amount of such overpayment
within fifteen (15) days after the audit. Licensee shall pay the Institute all
amounts the Institute is entitled to as determined by the audit, plus a
one-and-a-half percent (1.5%) late fee on the amount due to the Institute,
compounded monthly for each month that the payment is late from the date
originally due.
 
 
9

--------------------------------------------------------------------------------

 
 
6.        PATENTS
 
           6.1        Patent Prosecution and Maintenance. During the term of
this Agreement, Institute shall diligently prosecute and maintain Licensed
Patents using counsel to be chosen by Institute and to which Licensee has no
reasonable objection. Licensee shall be provided with copies of all documents
relating to the filing, prosecution, and maintenance of Licensed Patents in
sufficient time to review such documents and comment thereon, if desired by
Licensee, prior to filing, provided, however, that if Licensee has not commented
on such documents prior to the deadline for filing a response with the relevant
government patent office, Institute shall be free to respond without
consideration of Licensee’s comments. Licensee shall keep this documentation
confidential in accordance with Section 16 (Confidentiality) herein.
 
If Institute declines to prosecute or continue to prosecute any patent
application or declines to maintain any patent included in the Licensed Patents,
Institute shall give Licensee reasonable notice to this effect. From and after
the date of such notice, Licensee will have the right, but not the obligation,
to pay for the prosecution and/or maintenance of such patent application or
patent, and such patent application or patent shall no longer be included in the
Licensed Patents.
 
           6.2        Patent Costs. Licensee shall reimburse Institute Twenty
Five Percent (25%) of all Licensed Patent expenses incurred incident to the
filing, prosecution and maintenance of the Licensed Patents incurred and paid by
Institute prior to the Effective Date $71,661.91. Payments shall be made in Four
(4) equal installments: First (1st) payment shall be made within Thirty (30)
days from completion of pre-seed round of financing and the Second (2nd), Third
(3rd) and Fourth (4th) payments are due at Ninety (90) day intervals. Licensee
shall reimburse Institute Twenty Five Percent (25%) of all ongoing patent
related costs incurred during the term of the License payable on a quarterly
basis; provided all such ongoing costs must be first approved by Licensee in
writing.
 
           6.3        Effect of Licensee’s Discontinuing Payments. In the event
that Licensee decides not to continue to support the prosecution of any patent
or patent application in the United States or in the territories agreed in
writing in Section 6.2, or the maintenance of a patent within the Licensed
Patents, Licensee will give Institute at least sixty (60) days prior written
notice of such election, except in the case in which the decision not to support
continued prosecution is in response to a communication from the Institute, the
Institute’s patent attorney, a patent office, or a foreign associate, relating
to a deadline for taking action, in which case Licensee’s notice will be timely
if given within half the time remaining between receipt by Licensee of the
communication and the deadline for taking action. No such notice will have any
effect on Licensee’s obligations to pay expenses incurred up to the effective
date of such election. From and after the effective date of such election,
Institute will have the right, but not the obligation, to pay for the
prosecution and/or maintenance of the patent application or patent which
Licensee is discontinuing and Licensee shall have no further rights thereto.
Licensee may freely discontinue payment of expenses for cause (i.e., official
actions, prior art, legal decisions, or statutes or other expressions of local
law, which reasonably indicate that the material claims in the application or
patent are or are likely to be unpatentable, unenforceable, or invalid). Where
discontinuance of payments is not for cause (i.e., Licensee is unwilling to
support and reimburse Institute for all reasonable and necessary patent expense
related to the filing, prosecution and maintenance of the Licensed Patents,
which are likely to be patentable, enforceable, or valid), from and after the
effective date of such election, any such patent application or patent in any
country as to which Licensee have elected to discontinue payment shall have the
effect of excluding all patent applications or patents directed to the same
subject matter in all relevant countries thereof from Licensed Patents, and from
the scope of the license granted under this Agreement. All rights relating to
such patent applications or patents shall revert to Institute and may be freely
licensed by Institute to any other person or entity.
 
 
10

--------------------------------------------------------------------------------

 
 
           6.4        Cooperation. Institute and Licensee shall cooperate fully
in the preparation, filing, prosecution and maintenance of Licensed Patents and
of all patents and patent applications licensed to Licensee. Each Party shall
provide to the other timely notice as to all matters which come to its attention
and which may affect the preparation, filing, prosecution or maintenance of any
such patent applications or patents.
 
           6.5        Patent Marking. Licensee shall mark all Licensed Products
made, used or sold under the terms of this Agreement, or their containers, in
accordance with the applicable patent marking laws.
 
7.         INDEMNITY AND INSURANCE
 
           7.1        Indemnity - Licensee. Licensee hereby agrees to indemnify
and hold harmless Institute and its directors, officers, researchers,
scientists, employees and agents (collectively, the “Institute Indemnitees”)
from and against any losses, claims, damages, costs, and expenses (including
attorneys’ fees) (collectively, “Losses”) incurred in connection with or arising
from (i) any third party claims arising from Licensee’s use of any Licensed
Technology; and (ii) any claims for death, personal injury or related property
damage arising from Licensee’s development, manufacture, sale, marketing,
distribution or use of any Licensed Products, but excluding Losses arising from
or relating to the breach of this Agreement by Institute or the gross negligence
or willful misconduct of any Institute Indemnitees. Without limiting the
generality of the foregoing, such indemnity obligation shall apply to any
product liability or other claims, including without limitation, personal
injury, death or property damage, made by employees, subcontractors, or agents
of Licensee, as well as by any customer, patient, hospital, doctor, or member of
the general public who buys or uses an Licensed Product. Licensee shall monitor
customer complaints and shall be responsible for corrections, withdrawal or
alert notices.
 
           7.2        Insurance. Licensee shall for so long as Licensee
manufactures, uses or sells any Licensed Product, maintain in full force and
effect policies of (i) worker’s compensation and/or employers’ liability
insurance within statutory limits and (ii) general liability insurance (with
broad form general liability endorsement) with limits of not less than one
million dollars ($1,000,000) per occurrence and a ten million dollar
($10,000,000) annual aggregate. From and after the time that Licensee or any of
its Affiliates begin human clinical trials on any Licensed Product, Licensee
shall use reasonable commercial efforts to obtain and maintain comprehensive
general liability insurance, including products liability insurance, with
reputable and financially secure insurance carriers in an amount which is
customarily carried by companies at a comparable stage of development of new
pharmaceutical products. Such coverage(s) shall be purchased from a carrier or
carriers deemed reasonably acceptable to the Institute and shall name the
Institute as additional insured. Upon request by the Institute, Licensee shall
provide to the Institute copies of said policies of insurance.
 
 
11

--------------------------------------------------------------------------------

 
 
8.         ACKNOWLEDGMENTS
 
            8.1       Licensee’s Acknowledgement. Licensee represents,
acknowledges and agrees that the Licensed Technology involves technologies which
have not been approved by any regulatory agency, and that Institute cannot
guarantee the safety or usefulness of any Licensed Products.
 
            8.2        Corporate Power. Each Party hereby represents and
warrants that such Party is duly organized and validly existing under the laws
of the state of its incorporation or organization, as the case may be, and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof.
 
            8.3        Due Authorization. Each Party hereby represents and
warrants that such Party is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.
 
            8.4        Binding Obligation. Each Party hereby represents and
warrants that this Agreement is a legal and valid obligation binding upon it and
is enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument, or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any law or regulation or any court,
government body or administrative or other agency having authority over it.
 
            8.5        Institute Acknowledgments. To the knowledge of Institute
as of the Effective Date, none of the Licensed Patents is unenforceable or
invalid or would be unenforceable or invalid if issued as patents.
 
9.        DISCLAIMER OF WARRANTIES
 
            EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE Institute MAKES
NO WARRANTIES OR REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR
MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE LICENSED TECHNOLOGY OR
LICENSED PRODUCTS. IN ADDITION, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE Institute MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESSED OR IMPLIED, OF
THE PATENTABILITY OF THE LICENSED PATENTS OR OF THE ENFORCEABILITY OF ANY
PATENTS ISSUING THEREUPON, IF ANY, OR THAT THE LICENSED TECHNOLOGY OR LICENSED
PRODUCTS ARE OR WILL BE FREE FROM INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
 
 
12

--------------------------------------------------------------------------------

 
 
10.       LIMITATION OF LIABILITY
 
            NEITHER PARTY NOR SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY
ANY SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER.
 
11.       TERM AND TERMINATION
 
            11.1        Term.

     
The rights and licenses granted to Licensee and its Affiliates pursuant to
Section 2.1 hereof, and the obligation to pay royalties on the Net Commercial
Sales of Licensed Products pursuant to Sections 4.2 and 4.3, and the maintenance
fee in Section 4.3, shall continue in full force and effect, on an Licensed
Product-by-Licensed Product and country-by-country basis, until the expiration
of the last to expire patent within the Licensed Patents containing a Valid
Claim covering such product in the country of sale, whereupon Licensee shall
have the royalty-free right to practice the Licensed Technology.
     
This Agreement shall become effective on the Effective Date and shall continue
in full force and effect until the expiration of Licensee’s rights and licenses
under Section 2.1 hereof, as set forth in Section 11.1, unless earlier
terminated pursuant to this Article 11.

 
            11.2        Termination by Notice. Notwithstanding any provision
herein, Licensee may terminate this Agreement in its entirety, at any time by
giving Institute at least sixty (60) days’ prior written notice. All rights and
obligations of Licensee with respect to such patent(s) and patent application(s)
shall terminate on the date specified in the written notification.
 
            11.3        Default Remedies.
 
                        11.3.1        If Licensee at any time defaults in the
payment of any sum when due hereunder and fails to make such payment within
sixty (60) days after receipt of written notice thereof by Institute, Institute
may, at its option, terminate this Agreement and all licenses granted herein
upon written notice.
 
                        11.3.2        If either party at any time defaults in
the making of any report hereunder, or commits any material breach of any of the
terms, covenant or provisions of this Agreement, or makes any false report and
fails to remedy any such default, material breach or report within sixty (60)
days after receipt of written notice thereof by the non-breaching party, the
non-breaching party may, at its option, terminate this Agreement and all
licenses granted herein upon written notice.
 
            11.4        Default for Bankruptcy. Each Party shall have the right,
at its option, to terminate this Agreement in the event that the other Party
shall:
 
       (i)     file in court or agency pursuant to any applicable state or
federal petition in bankruptcy (other than dissolution or winding up for the
purposes of reconstruction or amalgamation) or if such party is served with an
involuntary petition in bankruptcy, or
 
 
13

--------------------------------------------------------------------------------

 
 
      (ii)     make an assignment of all or substantially all of its assets for
the benefit of creditors, or
 
     (iii)     in the event that a receiver or trustee is appointed for the
other Party and such Party shall, after the expiration of thirty (30) days
following any of the events enumerated above, be unable to secure a dismissal,
stay or other suspension of such proceedings.
 
In the event of termination of this Agreement all rights to the Licensed Patents
shall revert to the Institute.
 
            11.5        Rights after Termination. At the date of any termination
of this Agreement by Licensee pursuant to Section 11.2 hereof or by Institute
pursuant to Section 11.3 hereof for material breach by Licensee or Section 11.4
hereof in the event of bankruptcy insolvency, dissolution, or receivership
proceedings by Licensee, as of the date of termination set forth in Licensee’s
termination notice (in the case of termination under Section 11.2) or receipt by
Licensee of notice of such termination (in the case of a termination under
Section 11.3 or 11.4), Licensee and its Affiliates shall immediately cease
exploiting any of the Licensed Patents and return all copies of the same to the
Institute and cease production of all Licensed Products; provided, however, that
Licensee, its Affiliates and each Sublicensee may dispose of any Licensed
Products manufactured as of the date of termination, and may complete
manufacture of Licensed Products then in the process of manufacture, and sell
them, provided that Licensee shall pay to the Institute running royalties in
accordance with Sections 4.2 and 4.3 with respect thereto and otherwise complies
with the terms of this Agreement.
 
            11.6        No Waiver; Survival. No termination of this Agreement
shall constitute a termination or a waiver of any rights of either Party against
the other Party accruing at or prior to the time of such termination. The
obligations and rights of the Parties under Sections 1, 7.1, 7.2, 9, 10, 11, 14,
15, 16, 17 and the confidentiality-related provisions of Sections 3.4.1 and
3.4.2 shall survive termination of this Agreement for as long as necessary to
permit their full discharge.
 
12.       ASSIGNABILITY
 
Licensee shall not assign the license granted hereunder or this Agreement
without the prior written consent of Institute.
 
13.       GOVERNMENTAL COMPLIANCE
 
            13.1        Compliance with Laws. Licensee shall at all times during
the term of this Agreement and for so long as it sells imports, exports,
manufactures, uses, develops, distributes, markets or otherwise commercially
exploits Licensed Products and/or Licensed Technology comply and require its
Affiliates and Sublicensees to comply with all laws that control the import,
export, manufacture, use, development, sale, marketing, distribution and other
commercial exploitation of Licensed Products and/or Licensed Technology or any
other activity undertaken pursuant to this Agreement.
 
            13.2        Governmental Approval or Registration. If this Agreement
or any associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, Licensee shall assume all
legal obligations to do so. Licensee shall notify Institute if it becomes aware
that this Agreement is subject to a United States or foreign government
reporting or approval requirement. Licensee shall make all necessary filings and
pay all costs including fees, penalties, and all other out-of-pocket costs
associated with such reporting or approval process.
 
 
14

--------------------------------------------------------------------------------

 
 
14.         GOVERNING LAW
 
            This Agreement shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of California without regard
to its conflict of laws rules. This Agreement is expressly acknowledged to be
subject to all federal laws, including, but not limited to, the Export
Administration Act of the United States of America. No conflict-of-laws rule or
law that might refer such construction and interpretation to the laws of another
state, republic or country shall be considered.
 
15.         NOTICES
 
            Any payment, notice or other communication pursuant to this
Agreement shall be mailed by first class, certified or registered mail, postage
prepaid, or delivered by overnight delivery service addressed as follows or to
such other address designated by written notice given to the other Party or
faxed to the other party if the sender has evidence of successful transmission:

   
In the case of the Institute:
 
The Burnham Institute
 
10901 North Torrey Pines Road
 
La Jolla, CA 92037
 
ATTN: Chief Operating Officer
   
In the case of Licensee:
 
Arnold I. Caplan, PhD
 
Acting Chairman & Acting CEO
 
Cell Targeting, Inc.
 
11000 Cedar Avenue, Suite 100
 
Cleveland, OH, 44106

 
Any such payment, notice or other communication shall be effective upon receipt.
 
16.         CONFIDENTIALITY
 
             16.1        Treatment of Confidential Information. During the term
of this Agreement, and for a period of five (5) years after this Agreement
expires or terminates, a Party receiving Confidential Information of the other
Party shall (a) maintain in confidence such Confidential Information to the same
extent such receiving Party maintains its own proprietary information (but at a
minimum each Party shall use reasonable efforts); (b) not disclose such
Confidential Information to any third party without prior written consent of the
other Party to this Agreement; and (c) not use such Confidential Information for
any purpose except those permitted by this Agreement. A Party shall have no such
obligation with respect to any portion of such Confidential Information which:
 
 
15

--------------------------------------------------------------------------------

 
 
       (i)     is publicly disclosed by the disclosing Party, or is otherwise
publicly disclosed without the fault of the receiving Party, either before or
after it becomes known to the receiving Party; or
 
      (ii)     was known to the receiving Party prior to when it was received
from the disclosing Party, as evidenced by contemporaneous written records; or
 
     (iii)     is subsequently disclosed to the receiving Party in good faith by
a third party who has a right to make such a disclosure; or
 
     (iv)     has been published by a third party which had a right to do so; or
 
      (v)     has been independently developed by the receiving Party without
the aid, application or use of Confidential Information from the disclosing
Party, such independent development being performed solely by persons not having
access whatsoever to the disclosing Party’s Confidential Information, as
evidenced by contemporaneous written evidence of same; or
 
     (vi)     is required by law to be disclosed, but then only to the limited
extent of such legally required disclosure; provided, however, that the other
Party shall be given prompt notice of any such legally required disclosure.
 
             Notwithstanding the foregoing, Licensee may disclose Institute’s
Confidential Information to the extent that such disclosure is reasonably
necessary, in accordance with the term and conditions of this Agreement, (a) to
file or prosecute patent applications within the Licensed Patents, (b) pursue or
defend litigation relating to the Licensed Patents, (c) seek or maintain
regulatory approval for Licensed Products and/or Licensed Methods, or (d) for
compliance with applicable governmental regulations; provided that, if Licensee
intends to make any such disclosure, it shall give reasonable advance written
notice to Institute of such intention. Furthermore, nothing in this Section 16.1
shall be construed to preclude Licensee from disclosing Institute’s Confidential
Information to third parties in connection with the development and
commercialization of Licensed Products and/or Licensed Methods including,
without limitation, co-development, co-marketing and co-promotion in connection
therewith, or in the process of obtaining private or public financing, as long
as such third party(ies) agrees in writing to be bound by confidentiality
provisions no less strict than those set forth in this Section 16.1.
 
              16.2        Publicity. Any publication, news release or other
public announcement relating to this Agreement, including without limitation,
entering to into this Agreement, or to the performance hereunder, shall first be
reviewed and approved by both Parties, which approval shall not be unreasonably
withheld. Either Party shall be entitled to disclose the substance of this
Agreement to its shareholders (and to prospective shareholders to whom its stock
is offered for purchase) under a confidentiality agreement consistent with this
Agreement. Each Party shall also be entitled to provide a copy of this Agreement
to the Securities and Exchange Commission (if required).
 
17.         GENERAL PROVISIONS
 
              17.1        Use of the Names. Licensee agrees that it shall not
use in any way the name “The Burnham Institute” or any logotypes or symbols
associated with the Institute or the names of any of the scientists or other
researchers at the Institute without the prior written consent of the Institute.
Institute agrees that it shall not use the name Cell Targeting or any logotypes
or symbols associated therewith or the names of any scientists or other
researchers of any of the foregoing, without the prior written consent of
Licensee.
 
 
16

--------------------------------------------------------------------------------

 
 
          17.2        Independent Contractors. The Parties hereby acknowledge
and agree that each is an independent contractor and that neither Party shall be
considered to be the agent, representative, master or servant of the other Party
for any purpose whatsoever, and that neither Party has any authority to enter
into a contract, to assume any obligation or to give warranties or
representations on behalf of the other Party without the prior written consent
of the other Party. Nothing in this relationship shall be construed to create a
joint venture, agency, partnership, fiduciary or other similar relationship
between the Parties.
 
          17.3        Non-Waiver. The Parties covenant and agree that if a Party
fails or neglects for any reason to take advantage of any of the terms provided
for the termination of this Agreement or if a Party, having the right to declare
this Agreement terminated, shall fail to do so, any such failure or neglect by
such Party shall not be a waiver or be deemed or be construed to be a waiver of
any cause for the termination of this Agreement subsequently arising, or as a
waiver of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.
 
          17.4        Reformation. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability shall not invalidate or render unenforceable such provision in
any other jurisdiction. Should any provision of this Agreement be so held to be
unenforceable, such provision, if permitted by law, shall be considered to have
been superseded by a legally permissible and enforceable clause which
corresponds most closely to the intent of the Parties as evidenced by the
provision held to be unenforceable.
 
          17.5        Modification. No amendment or modification of this
Agreement shall be effective unless in writing signed by the Parties hereto No
provision of this Agreement shall be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by the Parties.
 
          17.6        Force Majeure. No liability hereunder shall result to a
Party by reason of delay in performance to the extent caused by circumstances
beyond the reasonable control of the Party, including, without limitation, acts
of God, fire, flood, war, civil unrest, labor unrest, or terrorism.
 
          17.7        Entire Agreement. The terms and conditions herein
constitute the entire agreement between the Parties and shall supersede all
previous agreements, either oral or written, between the Parties hereto with
respect to the subject matter hereof. No agreement or understanding bearing on
this Agreement shall be binding upon either Party hereto unless it is in writing
and signed by the duly authorized officer or representative of each of the
Parties and it expressly refers to this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
          17.8         Headings. The headings for each Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Section.
 
          17.9         Counterparts. This Agreement may be signed in two
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Signatures may be
transmitted by facsimile, thereby constituting the valid signature and delivery
of this Agreement.
 
          17.10       No Strict Construction. This Agreement has been prepared
jointly and shall not be strictly construed against either Party.
 
          17.11       No Third Party Beneficiaries. No person or entity other
than Institute, Licensee and their respective Affiliates and permitted assignees
hereunder shall be deemed an intended beneficiary hereunder or have any right to
enforce any obligation of this Agreement.
 
          17.12       Dispute Resolution. The Parties shall make diligent and
reasonable efforts to amicably settle all disputes, controversies, or
differences which may arise between the Parties hereto, out of, or in relation
to or in connection with this Agreement. If a Party shall reasonably determine
that it must seek a preliminary injunction, temporary restraining order or other
provisional relief, upon the occurrence of a dispute between the Parties,
including, without limitation, any breach of this Agreement or any obligation
relating thereto, the matter shall be referred first to the President of
Licensee and the COO of Institute, or their designees, who shall negotiate in
good faith to resolve such dispute in a mutually satisfactory manner if
circumstances permit, recognizing that an aggrieved party that wishes to seek a
preliminary injunction or temporary restraining order may need to resort
immediately to legal recourse. If such efforts do not result in a mutually
satisfactory resolution, the dispute shall be finally settled by arbitration, by
which each Party hereto is bound. Such arbitration shall be held in San Diego,
California in accordance with the rules of the American Arbitration Association.
Any such arbitration shall be conducted in the English language. There shall be
three (3) arbitrators, including one nominee of Licensee, one nominee of
Institute, and a third person selected by said nominees. Judgment upon the award
rendered may be entered in the highest court or forum, state, or federal, having
jurisdiction; provided, however, that the provisions of this Section 17.12 shall
not apply to any dispute or controversy as to which any treaty or law prohibits
such arbitration. The prevailing party shall be entitled to reasonable
attorneys’ fees and costs to be fixed by the arbitrators.
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement by their duly authorized officers and representatives effective as of
the Effective Date.

         
Institute:
LICENSEE:
       
Burnham Institute for Medical Research
Cell Targeting, Inc.
          /s/ Arnold I. Caplan
By:
/s/ Robert Zaugg  
By:
 
Robert Zaugg, Ph.D.
   
Arnold I. Caplan, Ph.D.
 
Vice President Business Development
 
Acting Chairman & Acting CEO

 
 
19

--------------------------------------------------------------------------------

 
 
Appendix A
 
Licensed Patents
 
TECH ID
 
PEPTIDE
 
TITLE
 
STATUS
04-055
 
CRPPR
 
Novel Heart Homing Peptides and Methods of Using Same
 
Prior to examination
04-055
 
CRPPR
 
Peptides that Selectively Home to Heart Vasculature and Related Conjugates and
Methods
 
USApp 2006-0160743
06-043
 
CGLIIQKNEC
(CLT1 peptide)
 
Methods and Compositions Related to Targeting Tumors and Wounds
 
Prior to examination
06-043
 
CNAGESSKNC
(CLT2 peptide)
 
Methods and Compositions Related to Targeting Tumors and Wounds
 
Prior to examination
07-001
 
CAR
 
Wound Healing Peptides
 
Prior to examination
07-001
 
CRK
 
Wound Healing Peptides
 
Prior to examination
02-036
 
KDEPQRRSARLSA
KPAPPKPEPKPKK
APAKK (F3 peptide)
 
HMGN2 Peptides and Related Molecules that Selectively Home to Tumor Blood
Vessels and Tumor Cells
 
USApp 2004-0186056
03-001
 
CREKA
 
Collagen-binding Molecules that Selectively Home to Tumor Vasculature and
Methods of Using Same
 
USApp 2005-0048063
99-083
 
CRSWNKADNRSC
 
Heart Homing Peptides and Methods of Using Same
 
USP 6,303,573

 
 
 
20

--------------------------------------------------------------------------------

 
 
Appendix B
 
Standard Material Transfer Agreement
 
Biological Material Transfer Agreement
(“Agreement”)
 
            Effective _______ (“Effective Date”) the Burnham Institute for
Medical Research, a California non-profit public benefit corporation, located at
10901 North Torrey Pines Road, La Jolla, CA 92037 USA (“Institute”) and _______,
a non-profit organization located at _______ (“Recipient”) agree as follows:
 
1.        Recipient has requested that Institute transfer the following research
material: ____________ (“Material”) to Recipient for use
by _____________________ (hereinafter, “Investigator”).
 
2.        Institute agrees to transfer Material to Recipient for use by the
Investigator in his/her non-commercial research project, where such research
project is not funded by and/or conducted for the benefit of any for-profit
organization. Research project is described as follows:
______________________________________
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
_____________(hereinafter, “Research Project”) subject to Recipient’s agreement
with all of the following terms and conditions:
 

 
a.        Material, including any and all unmodified descendents and derivatives
of Material, is the property of Institute.
     
b.        Material represents a significant investment on the part of, and is
proprietary to, Institute. Recipient will not attempt to obtain a patent
claiming Material.
     
c.        Recipient agrees not to transfer Material to any person who is not
under Investigator’s direct supervision at Recipient’s organization without
advance written approval of Institute. Recipient will ensure that all persons
authorized to use Material pursuant to this Agreement are aware of and agree to
abide by all of the terms and conditions of this Agreement.
     
d.        Any uses of Material other than in connection with the Research
Project are expressly prohibited. Recipient expressly agrees that the provision
of Materials by Institute will not be construed as a grant of any right or
license with respect to Materials except as set forth herein or in a duly
executed license agreement.
     
e.        No rights are granted to Recipient under any patents, patent
applications, trade secrets or other proprietary rights of Institute other than
the right to use Material in the Research Project, subject to the terms of this
Agreement.

 
 
21

--------------------------------------------------------------------------------

 
 

 
f.        Recipient agrees to use its reasonable efforts (no less than the
protection given its own confidential information) to maintain in confidence,
for a period of five (5) years from the date of its disclosure, any of
Institute’s information about Material that is disclosed by Institute to
Recipient and that, by appropriate marking, is identified as “Confidential” and
proprietary at the time of disclosure (“Confidential Information”). Confidential
Information will not include information that:

 

 
(i)
is publicly available prior to the date of this Agreement or becomes publicly
available thereafter through no wrongful act of Recipient;
 
(ii)
was known to Recipient prior to the date of disclosure or becomes known to
Recipient thereafter from a third party having an apparent bona fide right to
disclose the information;
 
(iii)
is disclosed by Recipient with Institute’s prior written approval;
 
(iv)
is disclosed by Institute without restriction on further disclosure;
 
(v)
is independently developed by Recipient;
 
(vi)
Recipient is obligated to produce pursuant to an order of a court of competent
jurisdiction or a valid administrative or Congressional subpoena, provided that
Recipient (a) promptly notifies Institute and (b) cooperates reasonably with
Institute’s efforts to contest or limit the scope of such order and (c) takes
all necessary steps to protect the confidentiality of the Confidential
Information including without limitation filing any documents with the court
under seal.

 

 
g.       Recipient may publish, or otherwise publicly disclose the results of
the Research Project, provided however that in all oral presentations or written
publications concerning the Research Project, no such publication or disclosure
may include any of Institute’s Confidential Information without Institute’s
prior written approval. In accordance with scientific custom, Institute’s
provision of Material will be noted in all written or oral public disclosures
concerning the Research Project, as is appropriate.
     
h.       Recipient agrees that it will share the results of its research
utilizing Material with Dr. __________________________of Institute under the
terms of confidentiality and non-disclosure set forth in this Agreement.
     
i.        If Recipient desires to use Material or any part thereof for
commercial, for-profit making purposes, Recipient agrees, in advance of such
use, to negotiate in good faith with Institute to establish terms of a
commercial license. It is understood by Recipient that Institute shall have no
obligation to grant such license to Recipient, and may grant licenses to others,
or sell or assign all or part of its rights in Materials to any third party,
subject to any preexisting rights held by others and obligations to the Federal
Government.
     
j.        Material is provided as a service to the research community. IT IS
PROVIDED TO RECIPIENT “AS IS” WITH NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Institute
makes no representations that the use of Material will not infringe any patent
or proprietary rights of third parties.

 
 

--------------------------------------------------------------------------------